Title: Henry Wheaton to Thomas Jefferson, 17 January 1812
From: Wheaton, Henry
To: Jefferson, Thomas


          
                  Sir, 
                  Providence, R.I. 
                     17. Jan. 1812.
          
		   I beg your attention to the enclosed Address, written by a friend, and which as I know you to be sensibly alive to everything which concerns the welfare of science, I flatter myself you will read not without pleasure—as it indicates the growing respectability of the healing art among us.
          
          With my prayers for the continuance of your life and health I remain sincerely with great respect your humble servant, and admirer.
          
            Henry
            Wheaton.
        